DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Examiner’s Comment
Applicant’s arguments and amendments submitted 2/25/22 have been fully and carefully considered.
The claim rejection under 35 USC 112(b) are withdrawn in light of applicant’s arguments and amendments.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for allowability:  the prior art does not teach or fairly suggest a multi-functional apparatus for separating target compound from a base material, comprising: a basket for the holding of the base material, the basket containing at least one selectively sealable port; a boiling tank for containing a solvent in which the basket may be attached; a sealable cap removeably attachable to the boiling tank to provide a sealed chamber, said sealable cap being capable of being fitted with multiple condensers; and said multiple condensers, a first one of said multiple condensers being attachable to said cap and positionable exterior to said boiling tank to condense vapors produced by said boiling tank, a second one of said multiple condensers being an inverted condenser attachable to said cap and positionable interior to said boiling tank to condense vapors produced by said boiling tank and cause the condensate to drip onto said base material.
Myers (US 9,272,230) is regarded as the closest relevant prior art. Myers teaches a device 100 for separating a target compound (oil compounds) from a source material (solid material) (see title, abstract, C1:L42-46,C2:L59-65), the apparatus comprises a basket 110 for source material, containing at 
Balass (US 2014/0001027) teaches an essential oil plant matter extraction system and method. Balass does not teach multiple condensers, a first one of said multiple condensers being attachable to said cap and positionable exterior to said boiling tank to condense vapors produced by said boiling tank, a second one of said multiple condensers being an inverted condenser attachable to said cap and positionable interior to said boiling tank to condense vapors produced by said boiling tank and cause the condensate to drip onto said base material.
Balass (US 2008/0128261) teaches an essential oil plant matter extraction system and method. Balass does not teach two separated condensers, including an inverted condenser for performing solvent extraction as claimed.
Davis (US 8,092,752) teaches an oil extraction system and method. Davis does not teach multiple condensers, a first one of said multiple condensers being attachable to said cap and positionable exterior to said boiling tank to condense vapors produced by said boiling tank, a second one of said multiple condensers being an inverted condenser attachable to said cap and positionable interior to said boiling tank to condense vapors produced by said boiling tank and cause the condensate to drip onto said base material.
McGhee (US 2011/0133120) teaches an essential oil plant matter extraction system and method. McGhee does not teach multiple condensers, a first one of said multiple condensers being attachable to said cap and positionable exterior to said boiling tank to condense vapors produced by said boiling tank, a second one of said multiple condensers being an inverted condenser attachable to said cap and positionable interior to said boiling tank to condense vapors produced by said boiling tank and cause the condensate to drip onto said base material.
Wilde (US 6,890,424) teaches an oil extraction system and method. Wilde does not teach multiple condensers, a first one of said multiple condensers being attachable to said cap and positionable exterior to said boiling tank to condense vapors produced by said boiling tank, a second one of said multiple condensers being an inverted condenser attachable to said cap and positionable interior to said boiling tank to condense vapors produced by said boiling tank and cause the condensate to drip onto said base material.
Pare (US 5,338,557) teaches an essential oil plant matter extraction system and method. Paredoes not teach multiple condensers, a first one of said multiple condensers being attachable to said cap and positionable exterior to said boiling tank to condense vapors produced by said boiling tank, a second one of said multiple condensers being an inverted condenser attachable to said cap and positionable interior to said boiling tank to condense vapors produced by said boiling tank and cause the condensate to drip onto said base material.
Leveson et al (US 2016/0243460) teaches an essential oil plant matter extraction system and method. Leveson does not teach multiple condensers, a first one of said multiple condensers being attachable to said cap and positionable exterior to said boiling tank to condense vapors produced by said boiling tank, a second one of said multiple condensers being an inverted condenser attachable to said cap and positionable interior to said boiling tank to condense vapors produced by said boiling tank and cause the condensate to drip onto said base material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN MILLER/Primary Examiner, Art Unit 1772